Mr. Kenneth Chitwood, Chairman Crawford County Election Commission 300 Main Street, Room 7 Van Buren, AR 72956
Dear Mr. Chitwood:
This is in response to your request for an opinion regarding the wording of the ballot on a local petition to abolish the Crawford County library tax.
It must be initially noted in this regard that while the Attorney General certifies the sufficiency of popular names and ballot titles pursuant to A.C.A. § 7-9-107, my authority and responsibility thereunder is limited to statewide measures. See A.C.A. § 7-9-101(1) and (2). I thus cannot certify the sufficiency of the ballot in question. This is simply not a matter falling within the ordinary scope of an opinion from this office.
I would note, however, that because this involves a petition to abolish a county library tax, Amendment 38 to the Arkansas Constitution (as amended by Arkansas Constitution Amendment 72), will govern the form of the ballot. Section 3 of Amendment 38, as amended, states that "[t]he ballot shall follow, as far as practicable, the form set forth in Section 1 hereof." Ark. Const. amend. 38, § 3 (as amended by Ark. Const. amend. 72) (Supp. 1997). Section 1 of Amendment 38, as amended, states as follows:
The ballot shall be in substantially the following form:
  FOR a ____ mill tax on real and personal property to be used for maintenance and operation of a public county library or county library service or system.
  AGAINST a ____ mill tax on real and personal property to be used for maintenance and operation of a public county library or county library service or system. [As amended by Const. Amend. 72, § 4.]
Thus, although I am not in a position to determine the legal sufficiency of this ballot, it is my opinion that the wording should follow the above form, "as far as practicable." Id.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh